                                                                                    a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

BENJAMIN GOTTKE,                          CASE NO. 1:18-CV-1400; SEC. P
Plaintiff

VERSUS                                    JUDGE DEE D. DRELL

WINN CORRECTIONAL CENTER, ET              MAGISTRATE JUDGE PEREZ-MONTES
AL.,
Defendants


                              MEMORANDUM ORDER

       Before the Court is a civil rights complaint (42 U.S.C. § 1983) filed by pro se

Plaintiff Benjamin Gottke (#328995) (“Gottke”). Gottke is an inmate in the custody

of the Louisiana Department of Corrections (“DOC”), incarcerated at the Dixon

Correctional Center (“DCC”) in Jackson, Louisiana.

I.    Background

      Gottke alleges he engaged in a fight with another inmate while incarcerated

at Winn Correctional Center (“WCC”). Gottke was seriously injured and rendered

unconscious in the altercation. When Gottke woke up, he was in the hospital with a

broken ankle and hip. (Doc. 1-2, p. 1). A few days later, Gottke’s leg was amputated.

Gottke claims he suffers from pain constantly. Gottke alleges a failure to protect by

the DOC.

II.   Instructions to Amend

      Pursuant to Rule 8(a)(2) of the Federal Rules of Civil Procedure, a pleading

must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” The Rule 8 pleading standard does not require “detailed factual
allegations,” but demands more than an “unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations

omitted). A pleading that offers “labels and conclusions” or “a formulaic recitation of

the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007).

      Gottke only names WCC and Inmate Green as defendants. (Doc. 1, p. 3).

However, neither of those Defendants can be sued under § 1983. Inmate Green is not

a state actor, so he cannot be held liable for a civil rights violation. WCC is not a

juridical person subject to suit. See La. Civ. Code art. 24; Fed. R. Civ. P. 17 (capacity

to sue or be sued is determined by state law).

      Therefore, Gottke shall amend his complaint and provide:

      (1) the name(s) of EACH person who allegedly violated Gottke’s constitutional
          rights;

      (2) a description of what actually occurred AND what EACH defendant
          specifically did to violate Gottke’s rights;

      (3) the place and date(s) that EACH event occurred; and

      (4) a description of the injury sustained as a result of EACH alleged violation.

      Additionally, although prison officials have a constitutional duty to protect

prisoners from violence at the hands of fellow inmates, prison officials are not

expected to prevent all inmate-on-inmate violence. See Farmer v. Brennan, 511 U.S.

825, 832-33, 834 (1994). Prison officials can be held liable for their failure to protect

an inmate only when they are deliberately indifferent to a substantial risk of serious

harm. See id. A prison official is deliberately indifferent if he knows of an “excessive



                                           2
risk to inmate health or safety” and disregards that risk. Id. at 837. A prison official

“knows of” an excessive risk only if: (1) he is aware of facts from which he could infer

“that a substantial risk of serious harm exists;” and, (2) he “draw[s] the inference.”

Id. In other words, in order to be deliberately indifferent, a prison official must be

subjectively aware of the risk. Id. at 839-40.

       Gottke must explain how each named defendant acted with deliberate

indifference and failed to protect him. Gottke should provide facts indicating whether

Defendants had any knowledge that Gottke faced a substantial risk of harm by

inmate Green.

       To the extent Gottke wishes to pursue a claim for the deprivation of medical

care, Gottke must state each date on which he requested medical care, what care he

received, and what care was denied. Gottke must state the name of each defendant

that deprived him of medical care and what injuries, if any, he suffered as a result.

III.   Conclusion

       IT IS ORDERED that Gottke amend and supplement his complaint as

instructed within 30 days of the filing of this Order.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure.

       Plaintiff is required to notify the Court of any change in his address under Rule

41.3 of the Local Rules for the Western District of Louisiana.




                                           3
      THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this ______
                                                                       26th

day of November, 2018.




                                            Joseph H. L. Perez-Montes
                                          United States Magistrate Judge




                                     4
